Citation Nr: 0905787	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for post-operative left knee injury residuals.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for post-operative left knee instability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to June 
1998.

These matters comes to the Board of Veterans' Appeals 
("Board") on appeal from a December 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied the Veteran's 
claim for an evaluation in excess of 10 percent disabling for 
post-operative left knee injury residuals under Diagnostic 
Code 5260.  In May 2006, the RO granted a separate 10 percent 
evaluation under DC 5257 for left knee instability, effective 
March 20, 2006.

In May 2008, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for additional evidentiary 
development.


FINDING OF FACT

The Veteran's service-connected post-operative left knee 
injury residuals are manifested by pain, flexion limited to 
125 degrees and extension limited to 3 degrees, with 
occasional weakness, stiffness, fatigue and giving way, but 
no more than slight instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent disabling for post-operative left knee injury 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5259, 
5260, 5267 (2008).

2.  The criteria for a disability rating in excess of 10 
percent disabling for post-operative left knee instability 
has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  The notice must be provided before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim.  These are: 1) Veteran status; 2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the United States Court of Appeals for 
Veterans Claims ("Court") held that, with respect to 
increased rating claims, 38 U.S.C.A. § 5103(A) notice must 
meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, VA satisfied the notification requirements as 
to elements (1) through (4) by means of a letter dated May 
2008.  See Vazquez-Flores, 22 Vet. App. 37 (2004).  The Board 
also notes that the letter advised the Veteran as to the type 
of evidence needed to substantiate the effective date element 
of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although this letter was issued after the 
initial adjudication of the claims on appeal, the record 
reflects that the claims were subsequently readjudicated in a 
Supplemental Statement of the Case (SSOC) dated in November 
2008.  Thus, any error in the timeliness of the notice is not 
prejudicial.  


b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA medical center 
("VAMC") treatment records, private physician treatment 
records and VA examination/QTC reports dated November 2004, 
May 2007 and September 2008.  The claims file also contains 
the Veteran's statements in support of his claim.  Thus, the 
Board finds that all pertinent records relating to this claim 
have been associated with the claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added, under DC 5003. 

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

Entitlement to evaluations in excess of the separate 10 
percent ratings currently assigned for post-operative left 
knee injury residuals, including instability.

In the December 2004 rating decision from which this appeal 
arose, and the November 2008 Supplemental Statement of the 
Case, the Veteran's disabling post-operative left knee injury 
residuals were listed by the RO as having been rated as 10 
percent disabling under DC 5260, which contemplates 
limitation of motion.  However, based on the text of these 
decisions, including the complaints and medical findings 
discussed therein, it would appear that the Veteran's left 
knee disorder was actually rated by the RO for limitation of 
motion under the criteria of DC 5003.  As discussed above, DC 
5003 pertains to noncompensable limitation of motion 
established by objective findings, such as pain or swelling.  
In any event, the Board has considered whether higher or 
separate disability ratings are warranted under DCs 5260 or 
5261, as well as other diagnostic codes applicable to the 
knee.

The Veteran was initially service-connected for post-
operative residuals of a left knee injury in a December 1998 
rating decision, which granted an initial evaluation of 10 
percent based on limitation of motion, effective July 1, 
1998.  Following his September 2004 request for an increased 
evaluation, he was afforded VA medical examinations in 
November 2004 and May 2007.

During the November 2004 examination, the Veteran said that 
since his January 1998 surgery, he had experienced continuous 
pain in the left knee and in the muscle above the knee cap.  
He reported no incapacitation, no functional impairment and 
no lost time from work.  It was noted that both his gait and 
posture were normal.  Upon examination, it was noted that his 
left knee range of motion was somewhat limited, with flexion 
0 to 130 degrees (normal is 0 to 140 degrees) and normal 
extension to 0 degrees.  The examiner found no additional 
limitation based on pain, fatigue, weakness, lack of 
endurance or incoordination.  There was no ankylosis.  
Although crepitus was noted, there were no findings of 
recurrent subluxation, locking pain or joint effusion.  The 
examiner noted that the previous diagnosis of post-operative 
left knee injury with arthritis remained unchanged.  He 
further said that the Veteran's condition affected his 
occupation and activities of daily living insofar as it 
limited his ability to run, jump and climb.

A subsequent VA clinical records dated March 20, 2006, 
reveals that the Veteran complained of pain with sitting and 
standing, and that he described catching of the knee, but no 
locking.  Examination revealed mild varus/valgus instability, 
but he was otherwise found to be ligamentously stable.  
Shortly following receipt of this note, the RO granted a 
separate disability rating of 10 percent under DC 5257 for 
slight instability of the knee.

In May 2007, the Veteran underwent a second VA examination.  
He told the examiner that he now experienced left knee 
weakness, stiffness, swelling and instances where the knee 
gave way with locking pain.  He further said that he 
experienced constant, sharp aching pain.  He stated that 
there was no incapacitation, but said that he experienced 
functional impairment with prolonged walking, high impact 
activities and difficulty with driving.  The examiner noted 
that he wore a knee brace and had a slow gait.  Upon 
examination, the examiner found that the left knee was 
tender.  However, he noted no subluxation, locking pain, 
joint effusion or crepitus.  There was also no ankylosis.  
The Veteran's range of motion was normal, with full flexion 
to 140 degrees, with pain at 90 degrees, and full extension 
to 0 degrees.  There were no findings of fatigue, weakness, 
lack or endurance, incoordination or additional measurable 
limitation of motion after repetitive use.  There was medial 
and lateral collateral stability, anteroposterior ("A&L") 
cruciate stability and medial and lateral meniscus tests were 
negative.  There were no varus or valgus deformities.  X-ray 
results indicated observable arthritic changes.  The 
diagnosis was left knee injury progressed to osteoarthritis.  
The examiner said that the Veteran's condition affected his 
activities of daily living in that he had difficulty standing 
and walking around the house.  However, although he noted 
that the Veteran was a corrections officer, he did not 
indicate that his left knee disability had any impact on his 
occupation.

In August 2007, a Magnetic Resonance Imaging ("MRI") report 
of the left knee indicated that the Veteran had undergone a 
possible recent injury suggesting a tear of the ligament or 
cartilage.  In January 2008, updated treatment records, 
including a January 2008 MRI, revealed that he had a lateral 
meniscus tear, spotty osteochondral defects and degenerative 
meniscal changes.  (See VAMC record, January 2008.)  In April 
2008, the Veteran underwent repeat left knee arthroscopic 
surgery, including a partial lateral meniscectomy, abrasion 
chondroplasty at the lateral tibial plateau, femoral 
trochlea, and the central radial patella and debridement of 
the joint.  Following the procedure, the Veteran continued to 
complain of knee pain.  In August 2008, his orthopedist noted 
that he had had steroid injections, Hyalgan injections and a 
chondroplasty, all of which had failed.  He also said that 
the Veteran had tried wearing a knee sleeve and took non-
steroidal anti-inflammatory medication, neither of which 
helped to alleviate his pain.  The doctor further stated that 
the next step was total knee replacement, but noted that the 
Veteran was too young for that procedure.

In September 2008, the Veteran underwent a third VA medical 
examination.  He said that he had a deep, aching pain in the 
left knee that was constant and made worse with weight-
bearing activities, and a burning pain over the medial knee 
and proximal patella.  However, he specifically denied 
experiencing any flare-ups.  He further reported having no 
dislocations, but indicated occasional subluxations; weakness 
and stiffness, with swelling, heat and redness after 
activities, including physical therapy exercises; giving way, 
especially when going up stairs, which often resulted in his 
falling; and knee fatigue without endurance.  He said that 
following military service, he worked more than seven years 
as a corrections officer, but was forced to quit in July 2007 
because of his knee problems, which he said including a lot 
of walking on concrete and stair-climbing, resulting in pain, 
instability and frequent giving way.  He further said that he 
was unable to perform his job duties, which included 
intervening in physical altercations among inmates.  He said 
that in his activities of daily living, he was limited to 
walking no more than 20 steps, standing or sitting in place 
no longer than five minutes and driving no longer than 20-30 
minutes.

Upon examination, it was noted that the Veteran had a 
moderate limp and favored the left extremity.  The left knee 
was hypertrophied, with no redness, erythemia, effusion or 
increased warmth.  There was tenderness on palpation and over 
the medial and lateral joint lines.  Range of motion on 
flexion was 0 to 125 degrees, with pain at 120 degrees; 
extension was to 3 degrees, with pain at 5 degrees.  There 
was no change in function or degrees on repetition of range 
of motion exercises, but the Veteran did report increased 
pain.  Motor strength of the left lower extremity was -5 out 
of 5.  The examiner did not order any diagnostic tests, but 
instead reviewed the August 2007 MRI results, which revealed 
moderate knee osteoarthritis with associated chondral 
degenerative changes and osteophytic spurring.  She diagnosed 
him with degenerative joint disease of the left knee, status 
post steroid injections, Hyalgan injections, chondroplasty, 
knee sleeves and knee stabilizer brace.  With regard to his 
vocational pursuits, she said that he would be limited in 
those vocations that would require prolonged walking greater 
than 20 minutes, prolonged standing in one position greater 
than 5 minutes, prolonged sitting greater than 5 minutes and 
any squatting or kneeling secondary to his left knee 
condition.

Based on a review of the evidence of record, the Board 
concludes that the competent medical evidence is against 
finding that a knee disability in excess of 10 percent is 
warranted for the Veteran's post-operative left knee injury 
residuals under the codes that contemplate limitation of 
motion, or for left knee instability under DC 5257.

Under DC 5003, these findings indicate that a 10 percent 
disability rating is warranted for left knee degenerative 
arthritis (i.e., degenerative joint disease) based on pain 
with some limitation of motion.  A compensable disability 
rating under DC 5260 would not be warranted, as flexion 
limited to 125 degrees does not satisfy the criteria for a 
compensable rating.  Similarly, a disability rating under DC 
5261 would not be warranted, as extension limited to 3 
degrees does not satisfy the criteria.  

These findings also indicate that the current 10 percent 
disability rating is warranted under DC 5257 for slight, 
recurrent subluxation or lateral instability of the left 
knee.  As noted above, the RO awarded a separate 10 percent 
rating under that code, effective March 20, 2006, based on a 
VA clinical record of that same date, which showed evidence 
of valgus/varus instability.  As also noted above, however, 
VA examination in May 2004 revealed no evidence of either 
subluxation or instability.  Thus, a compensable rating would 
not be warranted prior to March 20, 2006.  See Hart, supra.  
Furthermore, the subsequent 2007 VA examination also revealed 
no evidence of either subluxation or instability.  During the 
most recent VA examination, the Veteran reported occasional 
subluxations, but no evidence of instability was found.  
Therefore, the Board concludes that the degree of disability 
shown since March 2006 is consistent with no more than a 10 
percent rating under DC 5257 for slight subluxation or 
instability.

In short, a 10 percent disability rating, and no more, for 
the Veteran's post-operative left knee injury residuals, due 
to pain with limitation of motion, is warranted under DC 
5003, and a 10 percent disability rating, and no more, for 
the Veteran's post-operative left knee instability is 
warranted under DC 5257.  Because the medical evidence does 
not establish limitation of flexion to 45 degrees, limitation 
of extension to 10 degrees, or more than slight recurrent 
subluxation or lateral instability, the Veteran's left knee 
condition does not warrant higher evaluations under DCs 5260, 
5261, or 5257.

The Board has also considered whether other diagnostic codes 
are applicable to the Veteran's left knee conditions.  The 
remaining DCs relating to knee disabilities include DC 5256 
(ankylosis of the knee), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (for genu recurvatum).  However, as 
there is no evidence of record to indicate that he has 
ankylosis of the knee, impairment of the tibia and fibula, or 
acquired, traumatic genu recurvatum on either knee, these DCs 
are also not applicable.  Furthermore, each VA examination 
was found to be negative for joint effusion; thus, a 
disability rating under DC 5258 is also noted warranted.

Because the Veteran had surgery involving a meniscectomy, the 
Board has also considered the applicability of DC 5259, which 
provides for a 10 percent rating for "symptomatic" removal 
of semilunar cartilage.  However, as discussed in detail 
above, the Veteran has already been granted a 10 percent 
rating under DC 5003, which contemplates limitation of motion 
in the knee.  Therefore, to assign separate evaluations would 
violate the regulatory prohibition against pyramiding under 
38 C.F.R. § 4.14 (2008).  See VAOPGCPREC 9-98 (August 14, 
1998) (explaining that removal of semilunar cartilage may 
result in complications producing loss of motion).

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's claim 
that he has experienced stiffness, swelling, and giving way 
as a result of his left knee disability.  However, the Board 
notes that the 10 percent rating assigned under the criteria 
of DC 5003 contemplates an otherwise noncompensable degree of 
limitation of motion accompanied by symptoms that cause 
additional functional impairment, such as pain on motion.  
Furthermore, VA examination revealed no additional limitation 
of motion resulting from pain or following repetitive use.  
Therefore, in this case, the Board finds that the 10 percent 
currently assigned for the Veteran's disorders under the 
applicable DCs already contemplates the degree of functional 
loss demonstrated.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran has had three surgical procedures on his left knee, 
with the most recent in April 2008, there is no indication 
that he requires frequent or lengthy periods of 
hospitalization for his disabilities, as the previous surgery 
took place in 1997.  Moreover, the evidence does not 
establish that that his disability markedly interferes with 
his employment or employability beyond that contemplated by 
the Schedule for Rating Disabilities.  At the time of his 
first VA examination in 2004, the Veteran reported working 
full-time and experiencing no functional impairment at work.  
During the subsequent 2007 examination, he reported some 
functional impairment, but did not indicate that his 
disability had any impact on his occupation as a corrections 
officer.  The Board recognizes that, during the most recent 
September 2008 VA examination, the Veteran indicated that he 
was forced to quit his job as a corrections officer because 
of his knee disabilities.   However, although the VA examiner 
did acknowledge that he would be limited from working in a 
job that required prolonged walking or standing, or prolonged 
sitting in one position, she did not say that the Veteran's 
knee disorder was of such severity so as to result marked 
interference with all types of employment.  Although some 
impairment is certainly present, it should also be noted the 
combined 20 percent disability rating assigned for his knee 
disability is itself a recognition that his industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Nevertheless, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence of record is against Veteran's claim for an 
increased rating for his left knee disabilities.  As there is 
not an approximate balance of evidence, the "benefit-of-the-
doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is therefore 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for post-operative left knee injury residuals is 
not warranted.

Entitlement to an evaluation in excess of 10 percent 
disabling for post-operative left knee instability is not 
warranted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


